DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 2012/0016970, hereinafter Shah), in view of Cardona et al (US 2013/0034094, hereinafter Cardona), in view of Habusha et al (US 10,509,758, hereinafter Habusha) and in view of Tsirkin (US 2017/0337073, hereinafter Tsirkin).

Regarding claim 1, Shah discloses a method comprising: receiving, with a Physical Function (PF) of a network device associated with a hypervisor, a data packet destined for a virtual machine supported by the hypervisor and with the hypervisor, forwarding the data packet to the virtual machine (receiving packets on physical NIC, where the hypervisor determines MAC address to forward the packet to the appropriate VM, where the NIC has physical functions connecting to the hypervisor, Para [0026]/Fig. 1); 										and with the network device, after the device address filter is programmed, forwarding incoming data packets destined for the virtual machine directly to a Virtual Function (VF) associated with the virtual network device (the VEB switch in the physical NIC can be configured to bypass the hypervisor and directly send and/or receive packets to the VM using the virtual functions, where forwarding packets is based on a MAC address, Para [0023]/Fig. 1); 				but does not explicitly disclose with the hypervisor, detecting a guest access to a virtual network the hypervisor can provide control and routing information to the traffic module on the VEB switch in the physical NIC, Para [0037]/Fig. 1, assigns MAC address to requesting virtual machine from a range of MAC addresses, Para [0040] and also discloses the hypervisor can be bypassed, Para [0032].  Habusha discloses the virtual machines operating system can be referred to as a guest operating system, C: 3 R: 6-8, new virtual machine (guest) comes up and can request addition of network interface to virtual peripherals of the new virtual machine from the hypervisor, C: 6 R: 53-63, guest operator may request to add or remove network interfaces to the VMs, C: 3 R: 45-47, and the hypervisor can attach a virtual function to the virtual machine, C: 3 R: 65-67, using a pass-through.  See response to arguments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Cardona in order to direct packets between a source and destination VM over one or more virtual networks independent of physical topology constraints of a physical network and to utilize the techniques taught by Habusha in order to hardware and software support for hot-plugging of components without having to power off the host system;					and does not explicitly disclose the hypervisor receiving a list of device addresses.  Tsirkin discloses the hypervisor is provided with a range of addresses retrieved from a host device, Para [0048] and the hypervisor can be provided with a range of base addresses, Para [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Tsirkin in order to enable virtual devices that have PCI EA capability, such as guests of VMs may access host devices via the virtual devices without triggering VM exits.
Regarding claims 2 and 11, Shah discloses the method/system of claim 1/10, but not wherein the guest access is performed by a guest associated with the virtual machine accessing the network device.  Habusha discloses the virtual machine can be referred to as a guest, C: 2 R: 58-60 and new guest VMs can be added and given access to physical and virtual resources, C: 3 R: 22-26.
Regarding claims 4, 16 and 18, Shah discloses the method/system/CRM of claim 1/10/17, wherein the access/event includes the driver sending a command to the network device.  Habusha discloses a new VM sending a request for a network interface to the VM, C: 6 R: 60-62, Fig. 1b.
Regarding claims 5 and 19, Shah discloses the method/CRM of claim 4/18, wherein the command includes a command that sets a device address of the virtual network device.  Habusha discloses assigning address spaces when adding a new virtual machine, C: 7 R: 22-25.
Regarding claims 6 and 20, Shah discloses the method/CRM of claim 5/19, wherein the device address is a Media Access Control (MAC) address (forwarding packets to the VM based on MAC address, Para [0023/26]).
Regarding claim 7, Shah discloses the method of claim 1, further comprising: configuring by the hypervisor, the network device to forward a plurality of subsequent incoming data packets from the PF to the VF until a second guest accesses the virtual network device.  Habusha discloses dynamically adding or removing network interfaces as usage of VMs change or network conditions changes or moving an existing interface to another VM, C: 3 R: 46-50, this means a second guest/VM gets associated with a virtual function that was previously associated with a first VM.
Regarding claim 8, Shah discloses the method of claim 7, further comprising: in response to the second guest access, forwarding the plurality of subsequent incoming data packets to the virtual machine by the hypervisor (receiving packets on physical NIC, where the hypervisor determines MAC address to forward the packet to the appropriate VM, where the NIC has physical functions connecting to the hypervisor, Para [0026]/Fig. 1, where the VF is not used to forward packets to the VM as it is no longer associated).
Regarding claim 9, Shah discloses the method of claim 8, further comprising: with the hypervisor, after receiving the indication, forwarding subsequent incoming data packets to the virtual machine (receiving packets on physical NIC, where the hypervisor determines MAC address to forward the packet to the appropriate VM, where the NIC has physical functions connecting to the hypervisor, Para [0026]/Fig. 1, where the VF is not used to forward packets to the VM as it is no longer associated
Regarding claim 10, Shah discloses a system (Fig. 1) comprising: a processor (processor, Para [0046]); and a memory comprising machine readable instructions (computer readable medium, Para [0047]) that when executed by the processor, cause the system to: receive, with a Physical Function (PF) of a network device associated with a hypervisor, a data packet destined for a virtual machine supported by the hypervisor and forward the data packet to the virtual machine (receiving packets on physical NIC, where the hypervisor determines MAC address to forward the packet to the appropriate VM, where the NIC has physical functions connecting to the hypervisor, Para [0026]/Fig. 1); and forward, after the device address filter is programmed, incoming data packets destined for the virtual machine directly to a Virtual Function (VF) associated with the virtual network device (the VEB switch in the physical NIC can be configured to bypass the hypervisor and directly send and/or receive packets to the VM using the virtual functions, where forwarding packets is based on a MAC address, Para [0023]/Fig. 1); 					but does not disclose detecting an event that indicates that a driver for a virtual network device associated with the virtual machine is up; program, in response to detecting the event, a device address filter of the PF with the list of device addresses.  Cardona discloses the hypervisor can provide control and routing information to the traffic module on the VEB switch in the physical NIC, Para [0037]/Fig. 1, assigns MAC address to requesting virtual machine from a range of MAC addresses, Para [0040] and also discloses the hypervisor can be bypassed, Para [0032].  Habusha discloses the virtual machines operating system can be referred to as a guest operating system, C: 3 R: 6-8, new virtual machine (guest) comes up and can request addition of network interface to virtual peripherals of the new virtual machine from the hypervisor, C: 6 R: 53-63, guest operator may want to add or remove network interfaces to the VMs, C: 3 R: 45-47, and the hypervisor can attach a virtual function to the virtual machine, C: 3 R: 65-67 using a pass-through and a new VM can come up and request addition network interface, C: 6 R: 54-63 and enable device driver for VF; and does not explicitly disclose the hypervisor receiving a list of device addresses.  Tsirkin discloses the hypervisor is provided with a range of addresses retrieved from a host device, Para [0048] and the hypervisor can be provided with a range of base addresses, Para [0050].
Regarding claim 12, Shah discloses the system of claim 10, further comprising: forward a plurality of subsequent incoming data packets from the PF to the VF until an indication that the driver is down is received.  Habusha discloses the VM can be shut-down or removed or the VF can lose power and the VF can be disassociated from that VM and the VF can be ready to be used by another VM, C: 7 R: 34-52, in which case packets won’t be forwarded using the VF directly to that VM anymore.
Regarding claim 13, Shah discloses the system of claim 10, but not further comprising: in response to receiving an indication that the driver is down, refraining from directly sending incoming packets to the VF.  Habusha discloses the VM can be shut-down or removed or the VF can lose power and the VF can be disassociated from that VM and the VF can be ready to be used by another VM, C: 7 R: 34-52, in which case packets won’t be forwarded using the VF directly to that VM anymore.
Regarding claim 14, Shah discloses the system of claim 13, further comprising: forward, after receiving the indication, subsequent incoming data packets to the virtual machine (receiving packets on physical NIC, where the hypervisor determines MAC address to forward the packet to the appropriate VM, where the NIC has physical functions connecting to the hypervisor, Para [0026]/Fig. 1, where the VF is not used to forward packets to the VM as it is no longer associated).
Regarding claim 17, Shah discloses a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors (machine readable medium, Para [0047] and processor, Para [0046]) associated with a server are adapted to cause the one or more processors to perform a method comprising: receiving, with a Physical Function (PF) of a network device associated with a hypervisor, a data packet destined for a virtual machine supported by the hypervisor; forwarding the data packet to the virtual machine (receiving packets on physical NIC, where the hypervisor determines MAC address to forward the packet to the appropriate VM, where the NIC has physical functions connecting to the hypervisor, Para [0026]/Fig. 1); and after the device address filter is programmed, forwarding incoming data packets destined for the virtual machine directly to a Virtual Function (VF) associated the VEB switch in the physical NIC can be configured to bypass the hypervisor and directly send and/or receive packets to the VM using the virtual functions, where forwarding packets is based on a MAC address, Para [0023]/Fig. 1); 				but does not disclose detecting an event that indicates that a driver for a virtual network device associated with the virtual machine is up; in response to detecting the event, programming a device address filter of the PF with the list of device addresses.  Cardona discloses the hypervisor can provide control and routing information to the traffic module on the VEB switch in the physical NIC, Para [0037]/Fig. 1, assigns MAC address to requesting virtual machine from a range of MAC addresses, Para [0040] and also discloses the hypervisor can be bypassed, Para [0032].  Habusha discloses the virtual machines operating system can be referred to as a guest operating system, C: 3 R: 6-8, new virtual machine (guest) comes up and can request addition of network interface to virtual peripherals of the new virtual machine from the hypervisor, C: 6 R: 53-63, guest operator may want to add or remove network interfaces to the VMs, C: 3 R: 45-47, and the hypervisor can attach a virtual function to the virtual machine, C: 3 R: 65-67 using a pass-through and a new VM can come up and request addition network interface, C: 6 R: 54-63 and enable device driver for VF; and does not explicitly disclose the hypervisor receiving a list of device addresses.  Tsirkin discloses the hypervisor is provided with a range of addresses retrieved from a host device, Para [0048] and the hypervisor can be provided with a range of base addresses, Para [0050].  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, in view of Cardona, in view of Habusha, in view of Tsirkin and in view of Bshara et al (US 2016/0098365, hereinafter Bshara).

Regarding claims 3 and 15, Shah discloses the method/system of claim 1/10, but not wherein the access includes a bus master enable command.  Bshara discloses checking status of the bus-master enable before executing any command, Para [0112].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques .  

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in independent claims and argues the references do not disclose the amended limitations.  Applicant argues over the limitation of the hypervisor detecting the guest access and states the Habusha reference does not disclose this limitation.  Applicant then cites the portion of Habusha that was cited by the office action and then asserts the limitation is not disclosed without any actual argument.    												In response, Applicant’s specification appears to equate a virtual machine to a guest or they are at least interchangeable, Para [0014] and also disclosed by Habusha as well and admitted in Applicant’s arguments, page 7.  Applicant then admits Habusha discloses the hypervisor can bring up a new virtual machine or the new virtual machine can transmit a request that is received by the hypervisor, C: 6 R: 53-63.  Therefore it is clear the hypervisor in Habusha can “detect guest access” (i.e. detect a new virtual machine), considering the hypervisor can receive a request from a new VM, it is obviously going to be aware of the new VM.  Applicant’s specification also states the hypervisor receiving an indication the VM is up is also considering “the detecting”, Para [0029].								The Applicant next argues the Cardona reference does not disclose the hypervisor programming a device address filter of the PF.  The Applicant cites portions of Cardona and argues Cardona does not disclose a “device address filter of the PF”.  The Applicant argues the office action “confirms” this because the hypervisor assigns a MAC address to the VM but argues assigning a VM a MAC address is not the same as programming the device address filter of the PF.  The Applicant also argues the references do not disclose the new limitation where the hypervisor receives the list of device addresses.  			In response, the “device address filter” is the Applicant being their own lexicographer, where programming a device address filter could be assigning a MAC address.  The hypervisor in Cardona is able to assign MAC addresses to the virtual machine and the NIC and the hypervisor is then able to be bypassed, Para [0030, 0042].  Further Para [0037] states the traffic module on the NIC (which also .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461